826 F.2d 1066
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joy ZISSLER, Plaintiff-Appellee,v.CITY OF SAGINAW;  City of Saginaw Police Department,Defendants-Appellants.
No. 86-1939.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1987.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GIBBONS, District Judge.*
PER CURIAM.


1
Defendants appeal from orders of the district court granting plaintiff's motion to amend her complaint in order to delete federal claims and, then, following the amendments, dismissing the remaining state claims.


2
Having thoroughly considered the record, the defendants' brief, and the oral argument of defendants' counsel, we are unable to say that the district court abused its discretion in entering the orders.  We therefore affirm the district court upon the reasoning previously stated by this court in its opinion in In re Romulus Community Schools, 729 F.2d 431 (6th Cir.1984).



*
 Hon.  Julia S. Gibbons, United States District Judge for the Western District of Tennessee